Citation Nr: 1042528	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-36 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, to 
include as secondary to coronary artery disease.

4.  Entitlement to an initial disability rating in excess of 10 
percent for service- connected acquired psychiatric disorder, to 
include anxiety, major depressive disorder, and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of a Department of Veterans 
Affairs (VA), Regional Office (RO).  A February 2007 rating 
decision denied the Veteran's claims of service connection for a 
skin disorder, to include as secondary to herbicide exposure, and 
coronary artery disease and hypertension, each to include as 
secondary to PTSD.  An April 2007 rating decision of a Decision 
Review Officer of the RO granted service connection for anxiety 
disorder, claimed as PTSD, and assigned an initial 10 percent 
disability rating.  Rating decisions dated in January 2008 and 
March 2008 continued the 10 percent disability rating assigned to 
the Veteran's acquired psychiatric disorder. 

The Board notes that in a September 2005 rating decision, the 
Veteran's claim of entitlement to service connection for PTSD was 
denied.  He filed a timely notice of disagreement in March 2006.  
However, the RO did not issue a Statement of the Case on this 
issue.  However, by a March 2008 DRO rating decision, the RO 
acknowledged the Veteran's diagnosis and treatment for PTSD and 
included such in his service-connected acquired psychiatric 
disorder, captioned at that time as anxiety disorder, major 
depressive disorder, and PTSD.  Thus, the RO's March 2008 action 
represents a full grant of the benefit sought as to the Veteran's 
claim of entitlement to service connection for PTSD, and the 
failure of the RO to generate a Statement of the Case on such 
issue is moot.  

The Board has styled the Veteran's claims as to entitlement to 
service connection for coronary artery disease and hypertension 
as set forth above.  As will be discussed below, to style the 
Veteran's claims as such more accurately reflects the basis upon 
which service connection may be warranted.

The issues of service connection for hypertension, to include as 
secondary to service-connected coronary artery disease, and an 
initial disability rating in excess of 10 percent for service-
connected acquired psychiatric disorder, are addressed in the 
REMAND portion of the decision below, and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a tour of duty in the Republic of Vietnam 
during the Vietnam War era and is, thus, presumed to have been 
exposed to herbicides.

2.  The Veteran's skin disorder, claimed as a skin rash and skin 
cancer, first manifested many years after his separation from 
service and is not related to his period of active service or to 
any incident therein, including herbicide exposure.

3.  The Veteran's coronary artery disease, claimed as a heart 
condition, is presumed to be related to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a skin 
disorder, to include as secondary to herbicide exposure, have not 
been met.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for 
coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010), as amended 75 Fed. Reg. 53,202 (August 31, 2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As to the issue of entitlement to service connection for coronary 
artery disease, to include as secondary to herbicide exposure, in 
light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.

As to the issue of entitlement to service connection for a skin 
disorder, to include as secondary to herbicide exposure, the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R.                  
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record:  (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between a Veteran's service and the disability; (4) the degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

By a letter dated in March 2006, sent prior to the February 2007 
rating decision, the Veteran was notified of the information and 
evidence necessary to substantiate his claim.  VA told the 
Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.

VA also satisfied the notice requirements under Dingess by the 
March 2006 letter, wherein VA informed the Veteran as to the type 
of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the Veteran 
prior to the transfer and certification of his case to the Board, 
and thus, compliance with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, private, and VA treatment 
records have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

The Veteran has not been provided with a VA examination in 
relation to his claim. However, such examination is not required 
in this case.  The Board is required to seek a medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains competent lay or medical evidence of a current 
disability, establishes that a Veteran suffered an event, injury 
or disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or disease.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the evidence does not establish that the Veteran suffered 
an in-service event, injury, or disease related to the claimed 
condition.  Instead, his claim essentially relies upon the 
assertion that his skin disorder should be afforded presumptive 
service connection due to herbicide exposure.  As discussed in 
full below, the Board finds that the preponderance of the 
evidence is against a finding of an in-service incurrence of the 
claimed condition.  The Veteran's skin disorder is not a disorder 
for which service connection on the basis of exposure to 
herbicides is presumed.  Furthermore, there is no competent 
evidence of record indicating that the Veteran's skin disorder is 
related to service, including exposure to herbicides.  Therefore, 
without an in-service event, injury, or disease related to the 
claimed condition, there is no duty to provide a VA medical exam 
or further medical opinion.  See 38 C.F.R. § 3.159(c)(4).

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for cardiovascular renal disease may also be 
established based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

Further, a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, beginning in January 1962 and ending in May 1975, shall be 
presumed to have been exposed during such service to herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service:  chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and soft-
tissue sarcoma.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).   

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent and the 
occurrence of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service connection is 
warranted for that disease.  38 U.S.C.A. § 1116(b)(1).  

Significantly, on August 31, 2010, the Secretary published in the 
Federal Register a final rule amending 38 C.F.R. § 3.309(e) to 
establish a presumption of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  See 75 Fed. Reg. 14,391 (August 31, 2010).  The 
rule was identified as a major rule and thus the implementation 
of the rule was subject to the provisions of the Congressional 
Review Act (CRA).  The CRA requires an agency to wait 60 days 
before implementing a major rule to allow Congress the 
opportunity to review the regulation.  On October 30, 2010, the 
60-day period expired and the rule became final.   

The Board notes that, for purposes of this regulation, the term 
"ischemic heart disease" includes, but is not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease, 
including coronary spasm, and coronary bypass surgery; and 
stable, unstable, and Prinzmetal's angina.  Since the term refers 
only to heart disease, it does not include hypertension or 
peripheral manifestations of arteriosclerosis such as peripheral 
vascular disease or stroke.  See VBA Training Letter 211A (10-
04), dated June 14, 2010.

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a Veteran must 
show that he or she served in the Republic of Vietnam during the 
Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §  
3.307(a)(6).  The second element required for presumed service 
connection for residuals of Agent Orange exposure is that a 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), as amended 75 Fed. Reg. 53,202 
(August 31, 2010); Brock v. Brown, 10 Vet. App. 155, 162 (1997).

In the present appeal, the Board notes that the Veteran's service 
personnel records, specifically, his DA Form 20, Enlisted 
Qualification Record, indicates that the Veteran served in the 
Republic of Vietnam from May 4, 1968 to May 4, 1969.

The Board notes here that the availability of presumptive service 
connection for a disability based on exposure to herbicides does 
not preclude a Veteran from establishing service connection with 
proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Skin Disorder

The Veteran asserts entitlement to service connection for a skin 
disorder on the basis that he was exposed to herbicides during 
service in the Republic of Vietnam and such caused his skin rash 
and skin cancer.  

The first requirement for service connection on a presumptive 
basis related to herbicide exposure, evidence that the Veteran 
served in the Republic of Vietnam during the Vietnam War era, is 
met.  As discussed above, the Veteran served in the Republic of 
Vietnam from May 4, 1968, to May 4, 1969.  

The Veteran's private treatment records dated from November 1998 
to December 2005 indicate that he was treated for lichenified 
dermatitis, seborrheic keratoses, irritated verruca, actinic 
keratosis, and seborrheic dermatitis.  There is no medical 
evidence of record indicating that the Veteran has been treated 
for or diagnosed with skin cancer.

As discussed above, chloracne or other acneform diseases 
consistent with chloracne, will be presumed to have been incurred 
in service, due to herbicide exposure, if manifest to a 
compensable degree within specified periods, even if there is no 
record of such disease during service.  There is no evidence of 
record indicating that the Veteran has been diagnosed with 
chloracne or an acneform disease consistent with chloracne.  The 
skin disorders with which the Veteran has been diagnosed have not 
been described as acneform diseases.  

Thus, the second requirement for service connection on a 
presumptive basis related to herbicide exposure, diagnosis of one 
of the specific diseases listed in 38 C.F.R.    § 3.309(e), is 
not met, and service connection for a skin disorder on this basis 
is not warranted.  

The Board will now examine the Veteran's claim of entitlement to 
service connection for a skin disorder on a direct basis.  The 
first requirement for service connection on a direct basis, 
medical evidence of a current disability, is met.  There is no 
dispute that the Veteran has been treated for a skin disorder, 
described above, subsequent to service. 

The second requirement for service connection on a direct basis, 
evidence of in-service incurrence or aggravation of a disease or 
injury, is not met.  The Veteran's service treatment records are 
completely silent for any treatment for or diagnosis of a skin 
disorder, and the Veteran does not contend otherwise.  At the 
time of his service separation examination in October 1969, no 
skin abnormality was noted.

Thus, the Board finds that chronicity in service is not 
established in this case and a showing of continuity of symptoms 
after discharge is required to support the Veteran's claim.  38 
C.F.R. § 3.303(b).  In this case, the evidence of record 
indicates that the first instance of treatment for a skin 
disorder was in November 1998.  In view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Assuming arguendo that the Veteran indeed was treated for or 
diagnosed with a skin disorder during service, the third 
requirement for service connection on a direct basis, evidence of 
a nexus between an in-service disease or injury and the current 
disability, is not met.  There is no evidence that the Veteran's 
treatment provider has opined as to any relationship between the 
Veteran's skin disorder and his period of military service.  

The Veteran asserts that his current skin disorder is related to 
his in-service herbicide exposure.  However, the Board finds that 
the Veteran is not competent to provide an etiological nexus 
between any current skin disorder and in-service herbicide 
exposure as such assessments are not simple in nature.  The 
Veteran has not offered any evidence to indicate that he 
possesses the skills and knowledge required to opine as to the 
etiology of his current skin disorder.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (although a Veteran is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, a 
Veteran is not competent to provide evidence as to more complex 
medical questions).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered 
the benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the evidence 
is not in equipoise, and there is no basis to apply it.  See 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the claim of entitlement to service 
connection for a skin disorder, claimed as a skin rash and skin 
cancer, to include as secondary to herbicide exposure, is denied.

Coronary Artery Disease

The Veteran originally asserted entitlement to service connection 
for coronary artery disease, on the basis that such is related to 
his service-connected acquired psychiatric disorder.  However, as 
discussed above, the Board styled his claim as entitlement to 
coronary artery disease, to include as secondary to herbicide 
exposure, as such is the basis for the grant of service 
connection herein.

The first requirement for service connection on a presumptive 
basis related to herbicide exposure, evidence that the Veteran 
served in the Republic of Vietnam during the Vietnam War era, is 
met.  As discussed above, the Veteran served in the Republic of 
Vietnam from May 4, 1968, to May 4, 1969.  

The second requirement for service connection on a presumptive 
basis related to herbicide exposure, diagnosis of one of the 
specific diseases listed in 38 C.F.R.       § 3.309(e), is also 
met and service connection for coronary artery disease on this 
basis is warranted.  The evidence of record demonstrates that at 
the time of the Veteran's June 2008 VA examination, he was 
diagnosed with coronary artery disease.  As discussed above, 
coronary artery disease is a disease, disability, or condition 
for which the herbicide presumption applies, as provided by the 
final rule amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 
53,202 (August 31, 2010). 
Under the circumstances, and with resolution of reasonable doubt 
in the Veteran's favor, the Board concludes that service 
connection for coronary artery disease, claimed as a heart 
condition, to include as secondary to herbicide exposure, is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, to include as secondary 
to herbicide exposure, is denied.

Service connection for coronary artery disease is granted, 
subject to the laws and regulations governing monetary awards.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims of 
entitlement to service connection for hypertension, to include as 
secondary to the now service-connected coronary artery disease, 
and an initial disability rating in excess of 10 percent for 
service-connected acquired psychiatric disorder.

The Veteran underwent VA examination in June 2008.  At that time, 
the examiner opined that the Veteran's hypertension was not 
likely related to or aggravated by his service-connected acquired 
psychiatric disorder.  By the decision herein, however, the Board 
has granted service connection for coronary artery disease.  
Thus, it remains unclear to the Board if the Veteran's 
hypertension is thus related to or aggravated by, or secondary 
to, his newly service-connected coronary artery disease.  Where 
further evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is required.  
38 C.F.R. § 19.9(a)(1) (2010).

Also, the Veteran's most recent VA psychiatric examination is 
dated in April 2007, more than three years ago.  While there are 
brief records of instances of psychiatric treatment dated in 
November 2007 and April 2008, such are not sufficient to 
determine the current severity of the Veteran's psychiatric 
disorder.  When available evidence is too old for an adequate 
evaluation of a Veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Because the Veteran was last afforded a VA 
psychiatric evaluation in April 2007, a new examination is in 
order so that the current severity of his psychiatric disorder 
may be evaluated.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination in order 
to determine the precise nature and 
etiology of his asserted hypertension.  
The claims file and a copy of this Remand 
must be made available to and be reviewed 
by the examiner in conjunction with 
conducting the examination.  The 
examination report must be annotated that 
the claims file was in fact reviewed in 
conjunction with the examination.  All 
tests that are deemed necessary by the 
examiner should be conducted.

The examiner is requested to opine whether 
it is at least as likely as not (at least 
a 50 percent probability) that any 
currently diagnosed hypertension was 
either (a) caused by or (b) is aggravated 
(i.e., permanently worsened) by the 
Veteran's service-connected coronary 
artery disease.  If aggravation is found, 
the examiner should identify that aspect 
of the Veteran's hypertension disability 
which is due to such aggravation.

The examiner is also requested to opine 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
any hypertension found on examination was 
incurred in service, manifested to a 
compensable degree by November 1970, or is 
otherwise related to service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a 
complete rationale.

2.  The RO/AMC shall schedule the Veteran 
for a VA psychiatric examination to 
determine the current nature and severity 
of his acquired psychiatric disorder, to 
include anxiety, major depressive 
disorder, and PTSD.  The claims file and a 
copy of this Remand must be made available 
to and be reviewed by the examiner in 
conjunction with conducting the 
examination.  The examination report must 
be annotated that the claims file was in 
fact reviewed in conjunction with the 
examination.  All tests that are deemed 
necessary by the examiner should be 
conducted.

The report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
The examiner shall also assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).

The examiner is also asked to assess the 
severity of the Veteran's psychiatric 
disorder, to include commenting on how, if 
at all, the claimed increase in severity 
of the service-connected disability 
affects his employment and daily life.  
The rationale for any opinion expressed 
should be provided in a legible report.

3.  The RO/AMC shall then review the 
aforestated examination reports to ensure 
that they are in complete compliance with 
the directives of this Remand.  If any 
report is deficient in any manner, 
corrective procedures must be implemented. 

4.  After ensuring any other necessary 
development has been completed, the RO/AMC 
shall readjudicate the Veteran's claims of 
entitlement to service connection for 
hypertension, to include as secondary to 
service-connected coronary artery disease, 
and an initial disability rating in excess 
of 10 percent for service-connected 
acquired psychiatric disorder, considering 
any additional evidence added to the 
record.  If any action remains adverse to 
the Veteran, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  The purpose of the examinations requested in 
this remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Therefore, the Veteran is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by not attending any requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  The appellant has the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


